Citation Nr: 0626732	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-06 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1973 to 
October 1979.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In his February 2004 substantive 
appeal, the veteran requested a personal hearing at the RO.  
However, he subsequently cancelled that hearing per a June 
2004 phone conversation with the RO.  

In addition, the veteran submitted a notice of disagreement 
with the RO's denial of service connection for lumbosacral 
strain, tuberculosis, and hiatal hernia in the May 2003 
rating decision.  However, the veteran did not perfect his 
appeal by providing a timely VA Form 9, Appeal to Board of 
Veterans' Appeals, or other substantive appeal, after the RO 
issued its January 2004 statement of the case (SOC).  See 38 
U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2005).  
Therefore, these issues are not in appellate status.


FINDINGS OF FACT

1.  There is no evidence of an acquired psychiatric disorder 
or hypertension in service or for many years thereafter, and 
no competent evidence of a nexus between any current acquired 
psychiatric disorder or hypertension and the veteran's period 
of military service from June 1973 to October 1979.

2.  There is no competent evidence that the veteran is 
currently diagnosed with PTSD.  


CONCLUSIONS OF LAW

1.  Service connection for hypertension is not established.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2005).

2.  Service connection for an acquired psychiatric disorder, 
to include PTSD, is not established.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
3.307, 3.309(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Simply put, to establish service connection, there must be: 
(1) A medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Hickson v. West, 12 Vet. App. 247, 253 
(1999); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. §§ 
1101(3), 1112; 38 C.F.R. § 3.307(a)(3); see 38 C.F.R. § 
3.309(a) (listing applicable chronic diseases, including 
psychoses and hypertension).

The establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD in accordance 
with VA regulations; (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  

The veteran asserts that he has suffered from an acquired 
psychiatric disorder ever since the death of his son in 
childbirth during his active duty service in August 1979.  
The veteran has submitted a death certificate verifying his 
son's death.  His DD Form 214 shows that 2 months after the 
death of his son, the veteran was voluntary discharged from 
the military due to hardship.  The veteran also contends that 
he suffers from hypertension that he alleges was diagnosed in 
service sometime in 1976.  

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  In this regard, a July 2002 VA 
general medical examiner did not diagnose any specific 
hypertension or psychiatric disorders.  The examiner noted 
that the veteran was taking medication for high blood 
pressure and a bipolar disorder, but blood pressure readings 
and the psychiatric portion of the examination did not reveal 
current conditions for the issues on appeal.  However, a July 
2001 private treatment letter from "L.D.V.," MD, did 
diagnose the veteran with hypertension.  In addition, private 
medical evidence in the 1990s associated with a Social 
Security Administration decision document hospitalization and 
treatment for a psychotic disorder, not otherwise specified; 
bipolar disorder; depression; and adjustment disorder.  

The Board finds that the post-service medical record, as a 
whole, provides highly negative evidence against a finding 
that these disorders exist.  On this basis alone, the claims 
should be denied. 

Even if the Board were to assume these disorders currently 
exist, the veteran's service medical records (SMRs) are 
negative for any treatment for a psychiatric disorder or 
hypertension.  The veteran's induction and separation 
examinations are negative for high blood pressure or any 
psychiatric disorder.  Although his DD Form 214 records a 
voluntary discharge due to hardship (presumably due to his 
son's death), there is no objective evidence of any 
psychiatric disability that was associated with the death of 
his son in childbirth or that the discharge was the result of 
a psychiatric disability caused by this very unfortunate 
event.  The Board must find the SMRs, as a whole, provide 
very negative evidence against these claims.

The Board acknowledges the veteran's assertion that a 
military physician diagnosed the veteran with hypertension 
during service in 1976.  However, SMRs do not confirm 
treatment for hypertension in 1976.  Further, the veteran is 
not competent to relate what a doctor purportedly stated to 
him concerning a medical diagnosis.  "[T]he connection 
between what a physician said and the layman's account of 
what he purportedly said, filtered as it was through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

In fact, post-service, the first medical evidence in the 
claims folder of either a psychiatric disorder or 
hypertension is from private medical records from 1992 to 
1993, approximately thirteen years after service.  The United 
States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  It follows 
that there is no basis to award service connection based on 
chronicity in service or continuous symptoms thereafter for 
either condition.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 
at 494-97.  It follows that the presumption of in-service 
incurrence for a psychosis is not for application.  38 
U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  As a whole, 
post-service medical records show treatment for the 
conditions on appeal many years after service, with no 
connection to service.    

In connection with his hypertension claim, at no time have 
medical personnel attributed any current hypertension to his 
period of active military service many years ago.  Boyer, 210 
F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).

With regard to his psychiatric disorder claim, the Board has 
considered the January 2003 treatment letter from "E.G." a 
social services counselor.  In this letter, E.G. indicates 
that the veteran has had a history of treatment since 1992 
for auditory and visual hallucinations, inability to cope 
with stress, depressed mood, social withdrawal, 
hypervigilance, and nightmares.  E.G. notes intercurrent 
family deaths in the 1990s, but also opines that the 
veteran's psychiatric issues stem from the death of his 
stillborn son during service in 1979.  

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
See generally Evans v. West, 12 Vet. App. 22 (1998) (when 
adequately explained, the Board is free to favor one medical 
opinion over another).  

Medical history provided by a veteran and recorded by an 
examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  However, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that VA can not reject a 
medical opinion simply because it is based on a history 
supplied by the veteran and that the critical question is 
whether that history was accurate.  Kowalski v. Nicholson, 19 
Vet. App. 171 (2005); see, e. g.,Coburn v. Nicholson, 19 Vet. 
App. 427, 432 (2006) (reliance on a veteran's statement 
renders a medical report incredible only if the Board rejects 
the statements of the veteran).  

In this regard, E.G.'s treatment letter is not supported by 
the medical evidence of record, which does not record 
treatment for any psychiatric disorder during service or for 
many years thereafter.  In addition, there is no indication 
that E.G. ever reviewed the veteran's SMRs.  Although the 
veteran has submitted a death certificate corroborating the 
death of his son and subsequent voluntary discharge from 
service, the first treatment for any psychiatric disorder is 
from 1992.  Private hospitalization and treatment records 
from the 1990s document several other factors that 
precipitated his psychiatric disorders at that time (problems 
at work, family issues, and drug use).  Notably, these 
records are silent with regard to the death of his son during 
service, undermining the medical opinion of E.G.  These 
records include thorough examinations and are based on 
continuous treatment by private physicians for the veteran's 
psychiatric conditions at that time.  Consequently, the Board 
finds that E.G.'s opinion is entitled to limited probative 
value as it is not supported by the evidence of record.  The 
Board finds that the post-service medical record, as a whole, 
provides evidence against these claims. 

With regard to PTSD, the Board finds that the claims folder 
does not contain medical evidence diagnosing PTSD in 
accordance with VA regulations.  38 C.F.R. § 3.304(f).  In 
fact, although he was diagnosed with several other 
psychiatric disorders, there is no mention of PTSD in the 
private medical records and VA treatment records from the 
1990s, providing clear evidence against his PTSD claim.  

Finally, neither the veteran nor his representative, as a lay 
person not trained or educated in medicine, is competent to 
offer an opinion as to a medical etiology of any his current 
conditions.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  As the preponderance of the evidence is against 
the claims for service connection for hypertension and an 
acquired psychiatric disorder, the benefit-of-the-doubt rule 
does not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letters dated in December 
2002, February 2003, and November 2003, the RO advised the 
veteran of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Moreover, 
the January 2004 SOC includes the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  38 U.S.C.A.  § 5103(a); 38 C.F.R. § 3.159.  Thus, 
the Board finds that the RO has provided all notice required 
by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio, supra.

The Board observes that the RO issued the December 2002 VCAA 
notice letter prior to the May 2003 adverse determination on 
appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
However, the above letter did not ask the veteran to provide 
any evidence in his possession that pertains to the claim. Id 
at 120-21. Nonetheless, the Board is satisfied that the 
veteran actually knew to submit such evidence to the RO, 
given the medical information he has authorized the VA to 
obtain on his behalf and the evidence he has submitted in the 
form of written statements.  Moreover, the VCAA letters, 
rating decision, and SOC advised the veteran of what missing 
evidence was relevant and necessary to demonstrate service 
connection for hypertension and an acquired psychiatric 
disorder.  Therefore, any failure to make the specific 
request is non-prejudicial, harmless error.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

The Board emphasizes that neither the veteran nor his 
representative has made any showing or allegation that the 
content of VCAA notice has prejudiced him in any way.  The 
Board finds that any deficiency in the content of notice to 
the veteran or the timing of these notices is harmless 
error. 

Since the Board has concluded above that the preponderance of 
the evidence is against the veteran's claims for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further VCAA notice is needed.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The veteran's representative requested a VA etiological 
examination and opinion for the issues on appeal in the 
August 2006 Appellant's Brief.  Under McLendon v. Nicholson, 
20 Vet. App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See also 38 U.S.C.A. 
§ 5103A(d).        

Simply stated, the standards of McLendon are not met in this 
case.  The Board finds that SMRs, discussed above, indicate 
that the veteran did not receive treatment for either 
hypertension or for an acquired psychiatric disorder during 
service.  Thus, a remand for an examination and/or opinion is 
not necessary to decide the claims.     

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, service personnel records (SPRs), Social 
Security Administration records, relevant VA outpatient 
treatment records, a VA examination, and private medical 
records.  The veteran cancelled the personal hearing that was 
scheduled for his benefit.   Additionally, in a June 2004 
phone call, the veteran indicated that he did not have any 
additional information to submit.  

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

ORDER

Service connection for hypertension is denied. 

Service connection for an acquired psychiatric disorder, to 
include PTSD is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


